Citation Nr: 0601186	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for a fracture of 
the left distal fibula.  

2.  Entitlement to service connection for chronic gum 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1999.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
chronic gum disease.  It is also on appeal from an August 
2002 rating decision which denied a compensable evaluation 
for a fracture of the left distal fibula.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that these 
claims require additional development.  

In June 2005, the veteran submitted records of recent medical 
treatment of his service-connected fibula disability.  He did 
not submit a waiver of initial consideration of this evidence 
by the RO.  In light of Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) 
and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board 
finds that the RO should consider the additional medical 
evidence prior to the Board's appellate review of this issue.

The Board also notes that in June 2005 the veteran submitted 
a VA Form 21-4142 authorizing VA to obtain treatment records 
from a specified private periodontist dated from November 
2003 to the present.  In a cover sheet, the veteran 
identified the periodontist as his current treatment 
provider.  The veteran further commented that he had 
submitted numerous forms authorizing VA to obtain private 
dental treatment records.  It was unclear to him, however, if 
that information was in the RO's possession.  He said that 
the evidence had never been indicated in any statement of the 
case or supplemental statement of the case.  

In light of the foregoing, the Board finds that this case 
must be REMANDED for the following action:

1.  Review the veteran's correspondence 
and obtain and associate with the claims 
file records from all private treatment 
providers, that are not already in the 
claims file.  These should include the 
private treatment records the veteran 
identified on the VA Form 21-4142 
received in June 2005.  

2.  Review the claims file and ensure 
that the veteran's claims require no 
other notification or development action, 
in addition to that directed above.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

3.  Thereafter, readjudicate the 
veteran's claims for a compensable 
evaluation for a fracture of the left 
distal fibula and service connection for 
chronic gum disease.  Consider all 
evidence received by the Board in June 
2005 and any other evidence added to the 
record since the issuance of the February 
2005 Supplemental Statement of the Case.  
If any part of the decision is adverse to 
the veteran, provide him and his 
representative a Supplemental Statement 
of the Case, which reflects consideration 
of the evidence added to the record since 
the issuance of the February 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

